Title: To Benjamin Franklin from Ferdinand Grand, [on or after 21 December 1780]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[on or after December 21, 1780]
Mr. Grand a Lhonneur d’envoyer a Monsieur Franklin le projet de decharge qu’il Croit necessaire de transcrire sur Chacun de Ses Comptes, pour le Signer. Voici aussy Les 2 Billets de M De Chaumont. Mr Grand n’a point trouvé avoir payé un Mandat de 240/m [240,000] l.t. mais bien les 200/m [200,000] de traittes de M De Chaumont ainsy Il ne voit point de Double Employ a Cet Egard.
  
Addressed: Monsieur Le Dr Franklin
Notation: Mr. Grand
